Citation Nr: 0924984	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  03-16 613	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES


1. Entitlement to an initial rating higher than 20 percent 
for bilateral hearing loss before July 19, 2004, an initial 
rating higher than 30 percent before July 28, 2008, and an 
initial rating higher than 50 percent from July 28, 2008. 

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, served in the Texas Air 
National Guard from July 1951 to July 1983 with periods of 
active duty for training. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2003, in March 2003, 
and in December 2008 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

Procedural History 

In April 1997 and in September 2001, the Board remanded the 
underlying claim of service connection for bilateral hearing 
loss.  While on appeal, in a rating decision in January 2003, 
the RO granted service connection for bilateral hearing loss 
and assigned an initial 20 percent rating, effective January 
18, 1994, the date of receipt of the original claim for 
service connection.  In a rating decision in March 2003, the 
RO denied the claim for a total disability rating for 
compensation based on individual unemployability. 

While on appeal, in a rating decision in September 2004, the 
RO increased the rating for bilateral hearing loss to 30 
percent, effective July 19, 2004. 

In June 2003 and in September 2006, the Veteran requested a 
hearing before a Veterans Law Judge.  In July 2007, the 
Veteran stated that he was unable to go to either Washington, 
DC, or to the RO for a hearing.  In August 2007, the Veteran 
notified his representative that he wanted the Board to 
decide the claims on the evidence of record.  Accordingly, 
the request for a hearing before the Board is deemed 
withdrawn.  38 C.F.R. § 20.702(e) (a request for a hearing 
may be withdrawn by an appellant at any time before the date 
of the hearing).

In a decision in October 2007, the Board denied an initial 
rating higher than 20 percent for bilateral hearing loss 
before July 19, 2004, and an initial rating higher than 30 
percent from July 19, 2004.  The Board also denied the claim 
for a total disability rating for compensation based on 
individual unemployability.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2009, the Court granted the Joint Motion of the 
parties, the Veteran, who is represented by counsel, and the 
Secretary of VA, and vacated the Board's decision and 
remanded the matter for compliance with the instructions in 
the Joint Motion. 

While on appeal, in a rating decision in December 2008, the 
RO increased the rating for bilateral hearing loss to 50 
percent, effective July 28, 2008.  This resulted in a 
combined disability rating of 60 percent. 

For the reasons expressed below, the case is REMANDED to the 
Department of Veterans Affairs Regional Office.  


REMAND

In the Joint Motion, the parties agreed that the Board failed 
to provide adequate reasons and bases in addressing an 
extraschedular rating for the service-connected bilateral 
hearing loss under 38 C.F.R. § 3.321(b)(1) and for a total 
disability rating for compensation based on individual 
unemployability under 38 C.F.R. § 4.16(b).  

Citing Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
parties also agreed that the Board should ensure that the 
record includes an adequate audiology examination, which 
describes the functional effects of hearing loss on the 
ordinary conditions of the Veteran's daily life including 
employment.  

To ensure compliance with the instructions in the Joint 
Motion, the case is REMANDED for the following action:

1. Ask the Veteran to submit personnel 
records pertaining to his resignation in 
1992 from the Denton Police Department, 
and as a city court bailiff, and as 
driving instructor.  Also the Veteran is 
asked to substantiate his allegation that 
he quit college because of hearing loss. 

If necessary, with the Veteran's 
authorization, assist the Veteran in 
obtaining the nonfederal records. 

2. Afford the Veteran a VA audiology 
examination to determine whether the 
current degree of bilateral hearing loss.  
The claims folder should be reviewed by 
the examiner. 

The VA audiologist is asked: 

a). To fully describe the functional 
effects caused by hearing loss on the 
ordinary conditions of the Veteran's 
daily life; and, 

b). To express an opinion on whether the 
Veteran is unable to secure or follow a 
substantially gainful occupation, 
resulting from the current level of 
service-connected hearing loss and 
tinnitus. 

3. After the above development is 
completed, adjudicate the claims.  In 
adjudicating the claim for increase for 
bilateral hearing loss, determine whether 
the claim should be referred for an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1). 

In adjudicating the claim for a total 
disability rating, determine whether the 
claim should be referred for an 
extraschedular rating under 38 C.F.R. 
§ 4.16(b) before July 28, 2008, when the 
combined rating of 40 percent failed to 
meet the percentage standards of 38 C.F.R. 
§ 4.16(a).  

Since July 28, 2008, the current combined 
rating of 60 percent does meet the 
percentage standards of 38 C.F.R. 
§ 4.16(a) as hearing loss and tinnitus 
have either a common etiology or affect a 
single bodily system, that is, the 
auditory system. 

If any benefit sought on appeal remains 
denied, furnish the Veteran and his 
attorney a supplemental statement of the 
case and return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

